Exhibit 10.12

 

         

Shares of Restricted Stock Awarded:

         

Share Price at Grant Date:

         

Shares multiplied by Price:

 

Grant Date: November 17, 2004

 

Participant’s Name:

 

Dear Participant,

 

CHRW MANAGEMENT RESTRICTED STOCK PROGRAM

 

I am pleased to advise you that you have been selected to receive shares of C.H.
Robinson Worldwide, Inc. (the “Company”) restricted stock under the CHRW
Management Restricted Stock Program. The Company is permitted under the terms of
its 1997 Omnibus Stock Plan to issue its shares and other derivative securities
to employees at various times and in various forms. The Company has also
established a nonqualified, defined contribution plan of deferred compensation
for the benefit of certain eligible employees known as the “Robinson Companies
Nonqualified Deferred Compensation Plan” (the “Deferred Compensation Plan”). The
Deferred Compensation Plan provides, in part, that the Company may, in its sole
discretion, make discretionary credits to the account of a participant, subject
to such terms and conditions established by the Company.

 

In accordance with the terms of the Deferred Compensation Plan, your account in
the Deferred Compensation Plan has been awarded an employer discretionary credit
in the form of             shares of C.H. Robinson Worldwide, Inc. restricted
common stock. The shares of restricted stock are subject to the terms and
conditions contained in the Deferred Compensation Plan and in the 1997 Omnibus
Stock Plan (unless expressly modified below), and will be vested, earned and
delivered as outlined below.

 

PROGRAM OUTLINE

 

  1. Participant’s account in the Deferred Compensation Plan will be credited
with restricted stock of the Company.

 

  2. Beginning on December 31, 2004, and on each December 31 thereafter through
December 31, 2008, a portion of the restricted shares will vest, but only if and
only to the extent that the Company’s Vesting Indicator (VI) is greater than
zero for the respective year, as determined by the Compensation Committee of the
Company’s Board of Directors. The VI is defined as the sum of 5 percentage
points plus the average of the following items (A) and (B) rounded to the
nearest whole percentage: (A) the percentage increase of

 

Page 1 of 5



--------------------------------------------------------------------------------

Company income from operations for the current year over the prior year rounded
to two decimals and (B) the percentage increase in Company diluted net income
per share for the current year over the prior year rounded to two decimals.

 

Example

 

     Prior Year


--------------------------------------------------------------------------------

   Current Year


--------------------------------------------------------------------------------

   Percentage
Increase


--------------------------------------------------------------------------------

 

Income from Operations (A)

   $ 156,580,000    $ 178,501,200    14.00 %

Diluted EPS (B)

     1.12      1.29    15.18  

Average Percentage Increase of (A) and (B)

                 14.59  

Add: 5 Percentage Points

                 19.59  

Rounded to the Nearest Whole Percentage

                 VI=20.00 %

 

  3. In determining how many shares are vested at the end of each year, the VI
is multiplied by the original restricted stock grant and then rounded to the
nearest whole share.

 

Example

 

     Year 1


--------------------------------------------------------------------------------

    Year 2


--------------------------------------------------------------------------------

    Year 3


--------------------------------------------------------------------------------

 

Restricted Stock Grant: 1,333 shares

                  

VI:

   20 %   12 %   26 %

Rounded Number of Shares Vested on Dec. 31:

   267     160     347  

 

  4. The Compensation Committee’s calculation of VI shall be final, and the
Compensation Committee retains the discretion to eliminate unusual items, if
any, for purposes of calculating the VI for any particular year.

 

  5. Participant’s restricted stock will vest only while the Participant is
employed by the Company. A Participant must be an employee of the Company on
December 31 of a particular year in order to vest in any shares for that year.
If a Participant’s employment is terminated, whether voluntarily or
involuntarily, prior to vesting of any restricted stock, any shares remaining
unvested as of the date of termination will be forfeited and deleted from
Participant’s account, and the Participant will retain no rights with respect to
the forfeited shares. Vesting will not be accelerated on account of death or
disability.

 

  6. Participant’s restricted stock may vest pursuant to paragraph 2 above with
respect to this award for up to 5 years (and may vest in less than 5 years if
the VI during such time period is sufficiently high enough). Any shares
remaining unvested after December 31, 2008 will be forfeited and deleted from
Participant’s account, and the Participant will retain no rights with respect to
the forfeited shares.

 

Page 2 of 5



--------------------------------------------------------------------------------

  7. Notwithstanding the foregoing, Participants who embezzle or misappropriate
Company funds or property will automatically forfeit all restricted stock
awarded, whether vested or unvested, and will retain no rights with respect to
such shares.

 

  8. Vested shares shall be delivered to Participant from the Deferred
Compensation Plan in 5 equal annual installments beginning 6 months after
terminating employment regardless of the reason for termination.

 

  9. Restricted stock may not be sold, exchanged, assigned, transferred,
discounted, pledged or otherwise disposed of at any time prior to delivery of
the vested shares from the Deferred Compensation Plan. Participant will be
entitled to receive dividend equivalents on the shares of restricted stock
credited to Participant’s account, whether vested or unvested, when and if
dividends are declared by the Company’s Board of Directors on the Company’s
common stock, in an amount of cash per share equal to and on the same payment
dates as other common stockholders of the Company. Dividend equivalents paid
before delivery of the shares from the Deferred Compensation Plan will be
treated as compensation income for tax purposes and will be subject to income
and payroll tax withholding by the Company.

 

  10. In order to comply with all applicable federal or state income tax laws or
regulations, at the time that the shares are delivered to the Participant, the
Company will withhold taxes based on the Fair Market Value of the shares at the
time of delivery. In order to satisfy any such tax withholding obligation, the
Company will withhold a portion of the shares otherwise to be delivered with a
Fair Market Value equal to the amount of such taxes. “Fair Market Value” for a
share shall mean the last sale price of a share of the Company’s common stock on
the Nasdaq National Market (or other national securities exchange on which the
Company’s common stock is then listed) on the trading date immediately preceding
the date the shares are delivered to the Participant. If the Company’s common
stock is not then traded in an established securities market, the Compensation
Committee of the Board of Directors shall determine Fair Market Value in
accordance with the 1997 Omnibus Stock Plan.

 

  11. This restricted stock award shall confer no rights of continued employment
to the Participant, nor will it interfere in any way with the right of the
Company to terminate such employment at any time. The Company retains all rights
to enforce any other agreement or contract that the Company has with the
Participant.

 

Page 3 of 5



--------------------------------------------------------------------------------

  12. If there shall be any change in the Company’s common stock through merger,
consolidation, reorganization, recapitalization, dividend in the form of stock
(of whatever amount), stock split or other change in the corporate structure of
the Company, appropriate adjustments shall be made in the number of restricted
shares that are vested or unvested under this agreement in order to prevent
dilution or enlargement of rights.

 

  13. In the event of a Change in Control, the Compensation Committee may, in
its discretion, accelerate the vesting of the restricted shares. A “Change in
Control” shall be deemed to occur on the date (i) a public announcement (which,
for purposes of this definition, shall include, without limitation, a report
filed pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended) is made by the Company or any Person (as defined below) that such
Person beneficially owns more than 50% of the Common Stock outstanding, (ii) the
Company consummates a merger, consolidation or statutory share exchange with any
other Person in which the surviving entity would not have as its directors at
least 60% of the Continuing Directors (as defined below) and would not have at
least 60% of its common stock owned by the common shareholders of the Company
prior to such merger, consolidation or statutory share exchange, (iii) a
majority of the Board of Directors is not comprised of Continuing Directors or
(iv) a sale or disposition of all or substantially all of the assets of the
Company or the dissolution of the Company. A “Continuing Director” is a director
recommended by the Board of Directors of the Company for election as a director
of the Company by stockholders. “Person” means any individual, firm, corporation
or other entity, and shall include any successor (by merger or otherwise) of
such entity.

 

  14. This restricted stock award is made pursuant to the Deferred Compensation
Plan and the Company’s 1997 Omnibus Stock Plan and is subject to the terms of
such plans. Participant may request a copy of either or both plans from the
Company. By participating in the CHRW Management Restricted Stock Program,
Participant shall be deemed to have accepted all the conditions of the Deferred
Compensation Plan and the 1997 Omnibus Stock Plan and this agreement, and the
terms and conditions of any rules adopted by the Committee (as defined in the
1997 Omnibus Stock Plan) and shall be fully bound thereby. This agreement shall
be construed under the laws of the state of Minnesota.

 

Page 4 of 5



--------------------------------------------------------------------------------

The Company is enthusiastic about this program as it feels that the more
incentives it can provide, the more vitally and personally interested and
involved the Participants will be in making C.H. Robinson Worldwide a bigger and
better company.

 

Sincerely,

C.H. Robinson Worldwide, Inc.

By:

  /s/ John P. Wiehoff     John P. Wiehoff     Chief Executive Officer

 

 

Page 5 of 5